   Case: 1:13-cv-09305 Document #: 187 Filed: 01/21/19 Page 1 of 6 PageID #:2233



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ROBERT HOSSFELD, individually and on )
behalf of all others similarly situated, )
                                         )
                Plaintiff,               )
                                         )                Case No. 1:13-cv-9305
ISMAEL SALAM, individually,              )
                                         )                Hon. Charles R. Norgle, Sr.
                Plaintiff,               )
                                         )                Magistrate Sidney I. Schenkier
       v.                                )
                                         )
LIFEWATCH, INC., a New York              )
corporation,                             )
                                         )
                Defendant.               )
                                         )

                    PLATINFFS’ MOTION TO COMPEL DISCOVERY

       In this certified class action under the Telephone Consumer Protection Act, 47 U.S.C.

§ 227, Plaintiffs Robert Hossfeld and Ismael Salam bring this motion to compel Defendant

Lifewatch, Inc. to produce certain specifically identified documents that relate to Lifewatch’s

practices of: (1) hiring telemarketers to make robocalls on its behalf, to sell its medical alert

services; (2) maintain control over, and directing the activities of, those telemarketers; and (3)

working with those telemarketers to minimize or avoid the repercussions of their unlawful

behavior. Defendant objects to producing these documents on the sole basis that they predate the

relevant class period. In support of this motion, Plaintiffs state as follows:

       1.      Pursuant to the Court’s January 8, 2019 Order (ECF Doc. No. 184) on January 14,

2019 Lifewatch provided to Plaintiffs a written response to their outstanding requests for

production identifying which documents it would agree to produce, and to which it still objected.

See Exhibit A (setting forth the specific request, whether Lifewatch will agree to produce, and



762864.1
   Case: 1:13-cv-09305 Document #: 187 Filed: 01/21/19 Page 2 of 6 PageID #:2234



the grounds for any remaining objections).

       2.      On January 17, 2019, Plaintiffs’ counsel and defense counsel met and conferred

telephonically and were able to resolve their disputes as to several individual document requests.

Nevertheless, Plaintiffs file this motion to address one specific category of documents Lifewatch

still refuses to produce: relevant documents that predate the class period.

       3.      Plaintiffs have been appointed as representatives for a class of all individuals in

the United States who received one or more phone calls directed to a telephone number assigned

to a cellular service using an automated telephone dialing system or an artificial or prerecorded

message made by, on behalf of, or for the benefit of Lifewatch from October 16, 2013 through

the present (emphasis added).

       4.      Up through at least May 2013, Lifewatch was in a business relationship with

Worldwide Info Services, Inc. (“Worldwide”), a telemarketer Lifewatch used to place cold calls

on its behalf. In January 2014, the FTC commenced an action against Worldwide and others for

deceptive and abusive telemarketing services. See FTC v. Worldwide Info Systems, Inc., et al.,

6:14-cv-8-ORL-28DAB.

       5.      Lifewatch is in possession of a number of documents reflecting its dealings with

Worldwide. These documents show that Lifewatch: (1) was aware that Worldwide was violating

the TCPA; (2) was aware of the illegality of this conduct and potential repercussions; (3) was

instructing Worldwide not to identify Lifewatch as the company behind the products to the

individuals it robocalled; and (4) was approving scripts for use on these telemarketing calls and

otherwise maintaining direction and control over the enterprise.

       6.      In response to Plaintiffs’ requests for several dozen of these documents,

Lifewatch objected on the basis that they are irrelevant because they predate the class period.



                                                 2
762864.1
   Case: 1:13-cv-09305 Document #: 187 Filed: 01/21/19 Page 3 of 6 PageID #:2235



See Ex. A, passim; e.g. id. at pg. 2, first row; pg. 3, rows 2, 3, 4 (“Given that this email precedes

the class period, defendant objects inasmuch as this request: is overbroad, unlimited in scope,

calls for production of information that is irrelevant and not reasonably calculated to lead to

admissible discovery”).

       7.      Of course, as is plain from Exhibit A, none of these requests is “overbroad” or

“unlimited in scope” as each requests a particular document, identifiable by Bates number. The

documents requested are also relevant and admissible. Not only do they reveal Lifewatch’s

history of conduct and prior violations of the TCPA, conduct that continued into and throughout

the class period in largely the same fashion, through other new telemarketers (and even an

ongoing marketing relationship with different principals from Worldwide itself), they are directly

relevant to showing the control Lifewatch maintained over its telemarketers and subjective

awareness that its marketing strategy of flooding consumers with robocalls was unlawful,

making its continuing violations willful and knowing and, pursuant to section 227(b)(3)(C) of the

TCPA, entitling Plaintiffs to treble the relevant statutory damages.

       8.      In a January 17, 2019 email following the parties’ meet and confer, defense

counsel expanded upon his objection, stating that these documents are irrelevant because: “1) the

class period begins on October 16, 2013; 2) record evidence shows that Lifewatch’s relationship

with Worldwide ceased in May 2013; and 3) the FTC litigation emails you are seeking (and to

which we’ve objected) are by and between Lifewatch and Worldwide, or otherwise pertain to

Worldwide.” See Exhibit B.

       9.      None of this obviates the relevance Plaintiffs discuss above. Lifewatch’s course

of conduct with Worldwide makes its failure to correct its past mistakes and decision to go on

engaging in illegal robocalling even more problematic and is evidence of Lifewatch’s knowledge



                                                  3
762864.1
   Case: 1:13-cv-09305 Document #: 187 Filed: 01/21/19 Page 4 of 6 PageID #:2236



at the commencement of the class period. Any arguments Lifewatch may have as to why such

documents may not be admissible at trial to prove a specific contention are not germane to

whether they are relevant to any issue in the case, and therefore discoverable. They are, and they

should be produced. See, e.g., Murata Mfg. Co. v. Bel Fuse, Inc., 422 F.Supp.2d 934, 945

(N.D.Ill.2006) (relevant information encompasses “‘any matter that bears on, or that reasonably

could lead to other matter that could bear on, any issue that is or may be in the case.’”) (emphasis

added) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S. Ct. 2380, 57 L.

Ed. 2d 253 (1978)).

       10.     Accordingly, Plaintiffs request that the Court order Lifewatch to produce all

documents identified in Exhibit A to which Lifewatch objects on the sole basis that they predate

the class period.

                            LOCAL RULE 37.2 CERTIFICATION

       11.     As noted above, Kyle Shamberg, counsel for Plaintiffs and the class, and Joseph

Lipari, counsel for Lifewatch, conducted a telephonic meet-and-confer pursuant to Local Rule

37.2 on January 17, 2019, in an effort to resolve their discovery dispute. That effort was

unsuccessful to the extent outlined above.

Dated: January 21, 2019                              Respectfully submitted,

                                              By:    /s/ Katrina Carroll
                                                     Katrina Carroll
                                                     Kyle A. Shamberg
                                                     LITE DEPALMA GREENBERG, LLC
                                                     kcarroll@litedepalma.com
                                                     kshamberg@litedepalma.com
                                                     111 W. Washington Street
                                                     Suite 1240
                                                     Chicago, IL 60602
                                                     312.750.1265

                                                     Peter S. Lubin, Esquire


                                                 4
762864.1
   Case: 1:13-cv-09305 Document #: 187 Filed: 01/21/19 Page 5 of 6 PageID #:2237



                                            DITOMASSO LUBIN P.C.
                                            17W 220 22nd Street
                                            Suite 410
                                            Oakbrook Terrace, IL 60181
                                            630.333.0002
                                            Fax: 630.333.0333


                                            Attorneys for Plaintiffs and the Class




                                        5
762864.1
   Case: 1:13-cv-09305 Document #: 187 Filed: 01/21/19 Page 6 of 6 PageID #:2238



                                CERTIFICATE OF SERVICE

          The undersigned, an attorney, hereby certifies that a true and correct copy of the

foregoing Motion to Compel Class List for Purposes of Class Notice was filed this 21st day of

January 2019 via the Court’s electronic filing system and was thereby served on all counsel of

record.

                                                   /s/ Katrina Carroll




762864.1
